DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 3, 2022 has been entered.
Response to Amendment
Responsive to communications filed on June 3, 2022 , amendments to the claims have been acknowledged. Claims 24-27  are cancelled by applicant. New claim 42 is added.
Applicant elected without traverse Group III and compound 2 drawn to claims 32-34, 36, 39 and 41 and reads on the elected species on May 13, 2021.
In the Office Action mailed May 27, 2021 it was noted that compound 2 was searched and not found. Continuing the species election compound 3 was searched and the findings were included in Office Action .  Following, in the Office Action mailed December 3, 2021, continuing  the species election compound 5 was searched and the findings were included in the Office Action.  Presently, continuing the species election, compound 4 of claim 41 was searched and the findings are included below. 
New claim 42 was not originally part of the earlier elected species, and is therefore withdrawn from prosecution at this time for being drawn to a non-elected species. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 41 is  rejected under 35 U.S.C. 102(a)(1)  as being anticipated  by Boev et al. (Betain Dimetil-Sul’Fopropil (Ferrocenilmetil)-Ammoniya-Novyiy Ferrocenilmetilruyushchiiy Reagent,Zhurnal obshchey khimii, vol.61, Issue 5, pgs. 1-4), using STIC English translations for citations. 
Regarding claim 41, Boev discloses a water-soluble ferrocene derivative being ferrocenylmethylamine and bis(ferrocenylmethyl)amine [page. 2] . The compound is  represented by 
    PNG
    media_image1.png
    227
    840
    media_image1.png
    Greyscale

(this compound is shown on page 4 of the English translation of Boev et al.). Boev discloses compound 4 of claim 41.  Boevs’ C5H5FeC3H4CH2N(Me2)(CH2)3SO3  meets 

    PNG
    media_image2.png
    582
    785
    media_image2.png
    Greyscale

Response to Arguments
Applicant’s arguments filed June 3, 2022 with respect to claim 41 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. New claim 42 is withdrawn  from prosecution at this time for being drawn to a non-elected species as it is drawn to a salt.  Claim 42 was not originally part of the earlier elected species.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIARA G TRANT whose telephone number is (571)272-4397. The examiner can normally be reached Monday- Friday 8:00 am - 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIARA TRANT/Examiner, Art Unit 1722            

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722